 Case 3:19-cv-00477-REP Document 60 Filed 02/06/20 Page 1 of 1 PageID# 612



                 IN THE UNITED STATES DISTRICT COURT
                                                                   FEB - 6
                FOR THE EASTERN DISTRICT OF VIRGINIA
                           Richmond Division


TREVOR FITZGIBBON,


     Plaintiff,

V.                                      civil Action No. 3:19cv477


JESSELYN A. RADACK,

     Defendant.


                                  ORDER


     By ORDER (EOF No. 56) the Court denied the defendant's MOTION

TO SEAL (EOF No. 8) Exhibit A to the MEMORANDUM OF POINTS AND

AUTHORITIES IN SUPPORT OF DEFENDANT JESSELYN A. RADACK'S MOTION TO

DISMISS PLAINTIFF'S COMPLAINT PURSUANT TO FED. R. CIV. P. 12(B)(1),

(B)(2), AND (B)(6) (ECF No. 7).      The ORDER (ECF No. 56) erroneously

required counsel for the plaintiff to shall make the redactions to

the Settlement Agreement (ECF No. 11).        It is hereby ORDERED that

the ORDER (ECF No. 56) is amended to reflect that the last sentence

in the paragraph be as follows:       "Counsel for the defendant shall

make the required redactions and the filing herein required by

February 11, 2020."

     The Clerk shall send a copy of this Order to Eugene Volokh.

     It is so ORDERED.



                                                 /s/
                                  Robert E. Payne
                                  Senior United States District Judge
Richmond, Virginia
Date: February 6, 2020
